35 So. 3d 971 (2010)
S.C., a Child, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D10-1438.
District Court of Appeal of Florida, Fifth District.
May 7, 2010.
Robert Wesley, Public Defender and Katy McGinnis, Assistant Public Defender, Orlando, for Petitioner.
Bill McCollum, Attorney General, and Douglas T. Squire, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The petitioner seeks habeas corpus relief, requesting this court quash a behavioral order which is improper. We agree.
The State concurs in their response to the petition in this case, that the petitioner is not in any legal status from which the trial court could release the child or impose conditions of release, the child scoring one point on her detention risk assessment instrument and having been earlier *972 released after arrest. See C.A.F. v. State, 976 So. 2d 629 (Fla. 5th DCA 2008).
Consequently, the behavioral order entered by the trial court is hereby quashed.
PETITION GRANTED.
ORFINGER, TORPY and LAWSON, JJ., concur.